Title: From Alexander Hamilton to Samuel Hodgdon, 26 September 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            New York Sepr. 26th. 1799
          
          I have to request that you will take immediate measures for the purpose of forwarding to one hundred Rounds of ammunition to each of the Twelve Additional regiments. From the progress they have made On recruiting this has become necessary for the purpose of guards.
          With great consn I am, Sir
        